Order filed December 9, 2021




                                       In The


        Eleventh Court of Appeals
                                     __________

                                No. 11-21-00080-CV
                                    __________

               OAK POINT PARTNERS, LLC, Appellant
                                          V.
                  DIAMONDBACK E&P, LLC, Appellee


                    On Appeal from the 238th District Court
                           Midland County, Texas
                       Trial Court Cause No. CV51836


                                      ORDER
      Appellant, Oak Point Partners, LLC, has filed a motion to temporarily abate
this appeal. Appellant requests that this appeal be abated for sixty days to allow the
parties to continue their efforts to settle this case. Appellee, Diamondback E&P,
LLC, has filed a response in this court and indicates that it is not opposed to the
abatement of this appeal because the parties have been actively involved in
settlement negotiations.       After considering Appellant’s motion to abate and
Appellee’s response, we are of the opinion that Appellant’s motion should be
granted.
      Accordingly, we grant the motion and abate the appeal in the instant cause.
This appeal is abated for sixty days from the date of this order unless the parties
notify this court sooner that they have settled the matters at issue in this appeal. The
parties are instructed to (1) notify this court immediately if they enter into a final
settlement agreement and (2) file an appropriate motion in this court based upon any
such agreement. If the parties have not notified this court on or before February 7,
2022, that a final settlement agreement has been reached, this proceeding will be
reinstated and Appellant’s brief will be due thirty days after reinstatement.
      It is so ordered.


                                               PER CURIAM


December 9, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2